Citation Nr: 9911332	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-07 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1976 and from December 1977 to January 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for residuals 
of frostbite of the left foot and awarded a 10 percent 
evaluation, effective from February 1, 1996, the date 
following separation from active service.

On the May 1996 VA podiatry examination, it was noted that 
the cold weather medicated symptoms as well as the decreased 
light touch sensation support the diagnosis of some residual 
frostbite neuropathy.  Under the revised criteria for 
residuals of cold injuries, complications such as peripheral 
neuropathy should be separately evaluated under other 
diagnostic codes.  See 38 C.F.R. §§ 4.104, Diagnostic Code 
7122, 4.124a (1998); 63 Fed. Reg. 37,778-79 (1998).  
Therefore, the issue of entitlement to service connection for 
peripheral neuropathy is not inextricably intertwined with 
the issue on appeal.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The residuals of frostbite of the left foot are not, and 
have not been at any time since discharge from service, 
manifested by persistent moderate swelling, tenderness, or 
redness.

2.  From January 12, 1998, the residuals of frostbite of the 
left foot have not been manifested by tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis). 





CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of frostbite of the left foot have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 
4.104, Diagnostic Code 7122 (1998); 63 Fed. Reg. 37,778-79 
(1998); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1997). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the claim for a rating in 
excess of 10 percent for residuals of frostbite of the left 
foot is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107 (West 1991).  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  The Board also finds that all relevant 
evidence has been obtained and that the duty to assist the 
claimant is satisfied.

Factual Background

The veteran's service medical records reveal that in December 
1984 there was an assessment of recurring frostbite 
complication.  In January 1985, the veteran complained that 
his left great toe hurt upon exposure to cold.  The 
assessment was pain in the left great toe with an uncertain 
etiology.  In April 1985, the assessment was loss of the left 
great toenail and cold sensitivity secondary to old 
frostbite.  In September 1993, the veteran complained of foot 
cramps; pain around the first metatarsophalangeal joint, with 
weight bearing and with cold weather; and pain associated 
with paresthesia.  The arch, metatarsals, metatarsophalangeal 
joints, and phalanges were nontender.  The capillary refill 
was adequate.  All joints had a full range of motion with 
crepitus, and there was 5/5 strength throughout.  Foot x-rays 
revealed a slight increase in sclerosis of the proximal 
aspect of the first proximal phalanx, but were otherwise 
normal.  The assessment was probable degenerative joint 
disease that was secondary to frostbite injury.  In February 
1994, the veteran complained of a worsening pain in the same 
distribution as his left foot frostbite injury, which was 
aggravated by prolonged standing or sitting, heavy lifting, 
or heavy exertion.  There was poor relief with rest.  A 
physical examination was not performed.  The assessment was 
frostbite of the left foot.

The veteran was afforded a VA general medical examination in 
May 1996.  His primary complaint was the residuals of 
frostbite of the left foot, which he reported were manifested 
by some pain and numbness. Physical examination revealed 
that, other than minor scars without any disfigurement, the 
skin was normal.  There were good peripheral pulses in the 
dorsalis pedis and the posterior tibialis.

On a May 1996 VA podiatry examination, the veteran reported 
that he had a daily, throbbing pain in the first three toes 
of the left foot as well as stiffness and pain associated 
with movement of the hallux and second toe.  He also 
complained of a daily pins and needles sensation, which was 
exacerbated by weather changes.  Physical examination 
revealed that the veteran had diminished light touch 
sensation in the tips of the first and second toes of the 
left foot.  In comparison to the right foot, there was a 
minimal limitation of range of motion in the left first 
metatarsal phalangeal joint and the proximal interphalangeal 
joints of the left second and third toes.  The assessment was 
that the cold weather mediated symptoms as well as the 
decreased light touch sensation supported a diagnosis of some 
residual frostbite neuropathy, which affected the first and 
second toes of the left foot.  The examiner also noted that 
the veteran may have some early degenerative joint disease in 
the first metatarsal phalangeal joint and the proximal 
interphalangeal joints of the second and third toes of the 
left foot, but that the relationship of this finding to the 
frostbite remained "unclear."

In an August 1996 rating decision, service connection was 
granted for residuals of frostbite of the left foot, and a 10 
percent disability rating was assigned under Diagnostic Code 
7122.

In February 1998, the Board remanded this claim for another 
VA examination and for an evaluation under the revised 
criteria.

On an August 1998 VA podiatry examination, the veteran 
complained of persistent problems since 1985 in the left 
forefoot, particularly the first three toes and especially 
with running and prolonged ambulation.  The veteran reported 
that he did not have any focal weather mediated symptoms and 
that his primary pattern of pain was joint pain, which was 
alleviated with Motrin.  Physical examination of the left 
foot, in comparison with the right one, revealed no swelling, 
color changes, or significant nail changes.  He had no tissue 
loss, scar tissue, or sensory impairment.  The veteran did 
have mild hyperhidrosis.  The pedal pulses were 2/4, 
bilaterally, including the dorsalis pedis and posterior 
tibialis.  His skin was supple and well hydrated, with 
digital and pedal hair growth present and capillary refill 
rapid.  The veteran had a normal temperature gradient in the 
lower extremities.  He had a bilateral bunion deformity, with 
normal range of motion in the right first metatarsophalangeal 
joint and with tension of the left first metatarsophalangeal 
joint.  He had normal plantar flexion; dorsiflexion was 
limited to 60 degrees.  He had minimal bilateral first 
metatarsophalangeal joint line tenderness, but no 
hypersensitivity.  X-rays revealed a mild left hallux valgus 
with medial first metatarsal cystic change.  No other gross 
abnormalities were seen.  The assessment was the following: 
(1) no evidence of frostbite, neuropathy, or peripheral 
vascular disease; (2) "unrelated/incidental" mild 
hyperhidrosis; and (3) mild degenerative joint disease, 
primarily associated with a left bunion deformity and 
unrelated to cold exposure.

In a December 1998 statement, the veteran asserted that his 
symptomatology included the following: numbness, cold 
sensitivity, pain, arthralgia, minimal circulatory 
impairment, paresthesia, and temperature changes.  He also 
argued that the August 1998 VA examination was inadequate.

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 
4.2, which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, the rule of Francisco is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The Board notes that, effective January 12, 1998, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating disabilities of the cardiovascular system.  
62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. § 4.104).  
The criteria were again revised effective August 13, 1998.  
63 Fed. Reg. 37,778-79 (1998).  The latest changes, effective 
August 13, 1998, do not substantively affect the application 
of Diagnostic Code 7122.  Because the veteran's claim was 
filed before the regulatory change occurred, he is entitled 
to application of the version most favorable to him.  
However, the effective date of January 12, 1998 for the 
revised criteria prevents the application prior to January 
12, 1998 of those criteria.  In other words, prior to January 
12, 1998, only the old criteria will apply, but from January 
12, 1998 to the present, the veteran is entitled to the 
application of the criteria most favorable to him.  See 
Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 
1 Vet. App. 308, 311 (1991).  In the instant case, the RO 
provided notice to the veteran of the revised regulations, 
effective January 12, 1998,  in the November 1998 
supplemental statement of the case.  Although the November 
1998 supplemental statement of the case did not include the 
August 13, 1998 revision, the Board finds that it may proceed 
with a decision on the merits of the veteran's claim with 
consideration of the original and revised regulations, 
without prejudice to the veteran, because, as previously 
noted, there were no substantive changes in the August 1998 
revision.  See Bernard v Brown, 4 Vet. App. 384, 393-94 
(1993).

Under the pre-January 12, 1998 rating criteria, the veteran 
is entitled to an evaluation of 10 percent for residuals of 
frozen foot that are manifested by mild symptoms and 
chilblains.  38 C.F.R. § 4.104, Diagnostic Code 7122 (1997).  
A 20 percent evaluation is warranted for unilateral 
involvement that is manifested by persistent moderate 
swelling, tenderness, redness, etc.  Id.  A 30 percent 
disability rating is warranted for unilateral involvement 
manifested by loss of toes or parts and by persistent severe 
symptoms.  Id. 

Under the pre-January 12, 1998 rating criteria, a 20 percent 
disability rating is warranted for intermittent claudication 
that is manifested by minimal circulatory impairment with 
paresthesias, temperature changes, or occasional 
claudication.  38 C.F.R. § 4.104, Diagnostic Code 7116 
(1997). 

Under the January 12, 1998 and August 13, 1998 revisions, 
each affected part (hand, foot, ear, or nose) is evaluated 
separately and ratings are combined, if applicable.  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 63 Fed. Reg. 
37,778-79 (1998).  The veteran is entitled to an evaluation 
of 10 percent for cold injury residuals that are manifested 
by arthralgia or other pain, numbness, or cold sensitivity.  
A 20 percent evaluation could be granted upon evidence of 
arthralgia or other pain, numbness, or cold sensitivity, plus 
one of the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, and x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent disability rating 
is warranted for arthralgia or other pain, numbness, or cold 
sensitivity, plus two of the following: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, and x-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  
38 C.F.R. § 4.104, Diagnostic Code 7122 (1998); 63 Fed. Reg. 
37,778-79 (1998).

Under the January 12, 1998 revision, claudication is not a 
separately rated disability.  See 38 C.F.R. § 4.104 (1998).

Analysis

There is no persuasive evidence that the residuals of 
frostbite of the left foot are, or have been at any time 
since discharge from service, manifested by persistent 
moderate swelling, tenderness, or redness.  On the May 1996 
VA podiatry examination, the veteran reported that he had a 
daily, throbbing pain in the first three toes of the left 
foot as well as stiffness and pain, which was associated with 
movement of the hallux and second toe.  However, tenderness 
was not noted on that examination.  In addition, neither 
swelling nor redness was noted on that examination.  Also, on 
the August 1998 VA examination, it was noted that there were 
no swelling or color changes in the left foot.  Although 
first metatarsophalangeal joint line tenderness was noted on 
that examination, the tenderness was bilateral and there was 
no indication that the tenderness in the left foot was 
related to the residuals of frostbite instead of degenerative 
joint disease.  In short, under the old criteria, the 
preponderance of the evidence is against a rating greater 
than 10 percent.

Also, a higher disability rating under the new criteria is 
not warranted.  There is no persuasive evidence that, since 
January 12, 1998, the residuals of frostbite of the left foot 
have been manifested by any of the following: tissue loss, 
nail abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, and x-ray abnormalities 
(osteoporosis, subarticular punched out lesions, or 
osteoarthritis) of the affected parts.  On the August 1998 VA 
examination, it was noted that there was no tissue loss, 
significant nail changes, or color changes.  Even though 
diminished light touch sensation was noted on the May 1996 VA 
examination, the August 1998 VA examiner specifically noted 
that there was no sensory impairment.  Thus, there is no 
persuasive evidence that, since January 12, 1998, the veteran 
has had locally impaired sensation.  Although hyperhidrosis 
was noted on the August 1998 VA examination, the doctor noted 
that it was unrelated and incidental.  Thus, there is no 
evidence that the hyperhidrosis is a residual of frostbite.  
With regard to the degenerative joint disease, it is true 
that, during active service in September 1993, the assessment 
was probable degenerative joint disease secondary to a 
frostbite injury.  However, x-rays of the left foot were 
negative for degenerative joint disease.  The May 1996 
examiner indicated that, even though the veteran may have 
early degenerative joint disease, it was unclear whether it 
was related to frostbite.  The August 1998 VA examiner 
indicated that the degenerative joint disease was related to 
a left bunion deformity instead of cold exposure.  In light 
of the opinions of the two VA examiners, there is no 
persuasive evidence of x-ray abnormalities that are residuals 
of frostbite.  In sum, under the new criteria, the 
preponderance of the evidence is against a rating greater 
than 10 percent.

The veteran also is not entitled to a higher rating under 
38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).  First of 
all, the medical evidence does not show that he has 
intermittent claudication and that such has resulted from 
cold injury to the left foot.  Additionally, although the 
veteran asserts that he has minimal circulatory impairment, 
the August 1998 VA examination showed that the pedal pulses 
were 2/4, bilaterally, and the examiner specifically found no 
evidence of peripheral vascular disease.  The veteran himself 
is not shown to be qualified to establish that he has 
impaired circulation or the cause of any such problem.  
Espiritu v. Derwinski,  2 Vet. App. 492 (1992)

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Nevertheless, the Board finds no basis upon which to 
assign a higher disability evaluation for the residuals of 
frostbite of the left foot.  Additionally, the Board does not 
find that consideration of an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) is in order.  That 
regulation provides that, in exceptional circumstances where 
the schedular evaluations are found to be inadequate, the 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria.  The evidence in this case fails 
to show that the veteran's service-connected residuals of 
frostbite of the left foot cause any marked interference with 
employment or require frequent periods of hospitalization 
that render impractical the use of the regular schedular 
standards.

The Board notes that the veteran has asserted that the August 
1998 VA examination was inadequate.  However, the examination 
complied with the directives of the February 1998 remand and 
is deemed adequate for evaluating the disability at issue.  
Stegall v. West, 11 Vet. App. 268 (1998).


ORDER

An evaluation in excess of 10 percent for residuals of 
frostbite of the left foot is denied.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

 

